1    DEBORAH HELLER, SBN 154324
     Law Offices of Ben Glen
2    2121 N. California Blvd., Suite 290
     Walnut Creek, CA 94596
3    Tel: (925) 478-4913
     Fax: (650) 227-5507
4
     Attorney for Plaintiff KATHRYN TOWNE
5

6
                                  UNITED STATES DISTRICT COURT
7
                                 NORTHERN DISTRICT OF CALIFORNIA
8

9
                                                                 ) Case No.: 3:18-cv-03929-JCS
10   KATHRYN TOWNE,                                              )
                                                                 ) REQUEST FOR DISMISSAL
11                  Plaintiff,                                   )
                                                                 )
12
     TARGET COROPRATION, DOES 1-20,                              )
                                                                 )
13                                                               )
                                                                 )
14                  Defendants                                   )
                                                                 )
15                                                               )
16

17          The parties to the above-entitled action have reached a settlement. Therefore, the parties
18   request a dismissal of the action with prejudice.
19
     Dated: May 16, 2019                                      /s/ Deborah Heller
20
                                                              Deborah Heller
21                                                            Attorney for Plaintiff KATHRYN TOWNE
                                                    S DISTRICT
22                                               ATE           C
                                                T
                                                                        O
                                           S




                                                                         U
                                          ED




      Dated: May 21, 2019
                                                                          RT




23                                                                ERED
                                      UNIT




                                                          O ORD
                                               IT IS S
                                                                                R NIA




24
                                                                    Spero
                                                            seph C.
                                      NO




                                                    Judge Jo
                                                                                FO




25
                                       RT




                                                                            LI




                                               ER
                                          H




                                                                        A




                                                    N                       C
26                                                                    F
                                                        D IS T IC T O
                                                              R

27

28

                                   PLAINTIFF’S RULE 26 INITIAL DISCLOSURES

                                                                  -1
